Citation Nr: 0105187	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple simple 
nevi of the anterior chest wall, due to Agent Orange 
exposure.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, and awarded a 50 percent evaluation, effective from 
May 1998.  

By rating decision of September 1999, the veteran was 
notified that his 50 percent evaluation for PTSD was 
confirmed and continued and service connection for multiple 
simple nevi of the anterior chest wall as a result of Agent 
Orange exposure was denied.  The present appeal ensued.  

In December 1999, the veteran presented testimony before the 
undersigned Board member who was designated by the Chairman 
to conduct that hearing.  38 U.S.C.A. § 7107(c) (West Supp. 
2000).  A transcript of the hearing is of record.  

The issue of entitlement to an evaluation in excess of 
50 percent for PTSD on appeal from the initial grant of 
service connection is the subject of the REMAND below.  


FINDING OF FACT

Multiple simple nevi of the anterior chest wall were not 
incurred during service and are not attributed to any disease 
or injury in service or to herbicide exposure, to include 
Agent Orange exposure, in service.


CONCLUSION OF LAW

Service connection is not warranted for multiple simple nevi 
of the anterior chest wall.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no findings, treatment, or 
diagnoses of multiple simple nevi of the anterior chest wall.  
The veteran served in Vietnam from October 1969 to 
September 1970 and served as an aircraft mechanic and 
repairman.  

After service, the veteran underwent a VA dermatology 
examination in March 1999.  It was noted that he was 
stationed in Vietnam as a crew chief on a helicopter and he 
stated that he was exposed to Agent Orange at that time.  
Within two years of the examination, he noted the development 
of small hardened areas on the skin of his arms and legs 
which were asymptomatic.  There was no pruritus.  They were 
small and did not enlarge.  He also noted brownish pigmented 
areas on his anterior chest.  The hardened skin was 
intermittent and constant.  They tended to remain constant, 
but they were completely asymptomatic.  He had no side 
effects, ulceration, crusting, exfoliation or pain.  The 
lesions on his chest numbered three to five and were brownish 
in color.  The diagnoses were multiple simple nevi of the 
anterior chest wall and multiple small cornified lesions of 
uncertain etiology.  The examiner stated that the nevi were 
certainly unrelated to exposure to Agent Orange.  The other 
lesions did not fit any description that the examiner could 
associate with Agent Orange exposure.  They were not 
symptomatic or disfiguring in any way.  

The veteran testified at a videoconference hearing in 
Montgomery, Alabama, in December 2000.  He testified that he 
had chest pain that began in 1972.  He stated that it was 
tightness in the chest area, similar to a clamp on his chest.  
He also testified that one doctor (whose name he could not 
remember) said his condition possibly could be related to 
Agent Orange, but he was not sure.  He also indicated that 
the chest condition happened more frequently than when he 
first noticed the condition in 1972.  He related that in 1984 
to 1985, he was seen at the VA Hospital in Biloxi, 
Mississippi, but they did not tell him anything related to 
his condition.  He also testified that he had not been seen 
by a physician when the nevi were active.  Further, he 
testified that he had a private magnetic resonance imaging 
(MRI) performed for another injury he sustained after service 
on the job but that the examiner indicated when she performed 
the MRI, she saw something else.  

In January 2001, the veteran's representative submitted a 
copy of a November 1998 bone scan performed when the veteran 
was injured on his job through electric shock.  The veteran 
signed a waiver of RO consideration and submitted evidence 
that showed abnormal radiotracer accumulation in the right 
8th rib that the examiner attributed to a previous fracture 
or trauma.  

Duty to Assist

The veteran and his representative maintain that service 
connection is warranted for multiple simple nevi of the 
anterior chest wall due to Agent Orange exposure. 

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  

The veteran's service medical records and relevant post-
service treatment records of which the RO has notice have 
been associated with the claims file.  The RO has satisfied 
its duty to assist through obtaining service medical records 
and providing a VA medical examination.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b), (d)).  


Multiple simple nevi of the anterior chest wall 
due to Agent Orange exposure 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic for the application of presumptive statues 
and regulations.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.307(a) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

In this case, the veteran does not have a diagnosis of any of 
the presumptive Agent Orange exposure diseases.  Therefore, 
the presumptions do not serve to support service connection 
for multiple simple nevi of the anterior chest wall.  As he 
does not have any of the presumptive diseases listed, he may 
not be presumed to have been exposed to an herbicide, 
including Agent Orange.

However, service connection may also be established on 
competent evidence of direct linkage of the condition to 
military service.  There is no such evidence in this case.  
The veteran indicated that he first noticed chest pain 
related to the multiple simple nevi in 1972, after service 
discharge.  He has not provided the name of any physician, VA 
or private, who attributes these nevi to his military service 
or to any exposure he may have had.  One physician, who the 
veteran is unable to name, told him that the condition could 
be related to Agent Orange, but he was not sure.  He has been 
seen by VA physicians but has not received treatment for the 
condition.  Finally, he related during his personal hearing 
that he underwent a MRI that he believed might show something 
related to this disability.  However, a bone scan he 
submitted in support of the claim only showed abnormal 
radiotracer accumulation in the right 8th rib which the 
examiner attributed to a previous fracture or trauma.  No 
medical evidence has been submitted that attributes the 
veteran's multiple simple nevi of the anterior chest wall to 
service or to Agent Orange exposure.  The only indication 
that the veteran's multiple simple nevi are attributable to 
Agent Orange exposure in service is the veteran's own 
statement of such.  These assertions are not supported by the 
medical evidence.  It is well established that lay persons 
cannot provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Based on the 
foregoing, service connection for multiple simple nevi of the 
anterior chest wall, claimed as due to Agent Orange exposure 
is not warranted.  The preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
applied in the veteran's favor.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§5107).


ORDER

Service connection for multiple simple nevi of the anterior 
chest wall is denied.  



REMAND

Unfortunately, remand is also required so that additional 
development may be undertaken in order to fulfill the 
Department's duty to assist the veteran with this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103A)).

A review of the record reveals that the veteran may be in 
receipt of Social Security disability benefits.  In VA 
outpatient treatment records of February 2000, the veteran 
indicated that he had applied for social security disability 
benefits in 1999. VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran may be 
receiving such benefits.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  A request for the administrative decision and 
supportive documents should be made.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  

Additionally, in the same VA outpatient treatment records of 
February 2000, the veteran indicated that he had been denied 
VA vocational rehabilitation training because he was not 
considered employable.  Associated with the claims folder in 
December 2000, was a June 1999 letter to the veteran from a 
VA Vocational Rehabilitation Counselor.  The counselor 
stated, in pertinent part, that the veteran was not 
reasonably feasible for achieving a vocational goal because 
providing him services would not result in him becoming 
employed.  The veteran's vocational rehabilitation folder may 
have pertinent information, and it should be associated with 
the claims file.  Also, it appears that all of the veteran's 
VA outpatient treatment are not associated with the claims 
folder.  He testified at his videoconference hearing in 
December 2000, that he was seen at VA two to three times a 
month and sees his psychiatrist at least two times a year.  
VA outpatient treatment records from May 1998 to July 1999 
and February 2000 to October 2000 were associated with the 
claims folder.  Other VA records appear to be missing from 
the claims folder.  In a June 1998 treatment note, the 
veteran reported he was seeing a counselor at the Vet Center.  
See Dunn v. West, 11 Vet. App. 462 (1998); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The claim for an increase in the evaluation for PTSD is also 
considered an appeal for higher evaluation on the initial 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  The RO should consider whether 
staged ratings are appropriate.

Based on the foregoing, this case is REMANDED for the 
following:

1.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein.

2.  Obtain all VA outpatient and 
inpatient treatment records from May 1998 
to the present for treatment of the 
veteran for PTSD, if any.  All records 
maintained are to be requested, to 
include records maintained on computer 
and hand-written progress notes.  Ask the 
veteran the location of the Vet Center at 
which he has received counseling, and the 
approximate dates of that counseling.  
Request and associate with the claims 
file the veteran's treatment/counseling 
records from the Vet Center.

3.  Obtain the veteran's VA vocational 
rehabilitation folder and associate it 
with the claims folder.  

4.  Schedule the veteran for VA 
examination for purposes of assessing the 
current severity of his service-connected 
PTSD.  All indicated studies, deemed 
necessary by the examiner, should be 
performed.  The veteran's claims files 
and a copy of this remand are to be made 
available to the examining physician for 
review in connection with the 
examination, and the examiner is asked to 
indicate on the examination report that 
he or she has reviewed the claims file.  
The examiner is asked to assign a global 
assessment of functioning score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders(DSM-IV) and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be typed.  

5.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

6.  Adjudicate the issue of the propriety 
of the initial rating for PTSD.  Consider 
the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), and whether staged 
ratings are in order.  The veteran and 
his representative should be notified of 
the outcome.  If the benefit sought 
remains denied, the veteran should be 
provided a SSOC and afforded the 
appropriate period of time in which to 
respond. 


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


